Name: 2009/746/EC: Commission Decision of 9Ã October 2009 on a Community financial contribution towards Member StatesÃ¢ fisheries control, inspection and surveillance programmes for 2009 (notified under document C(2009) 7592)
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  fisheries;  international law;  EU finance;  communications;  information technology and data processing;  information and information processing
 Date Published: 2009-10-10

 10.10.2009 EN Official Journal of the European Union L 267/20 COMMISSION DECISION of 9 October 2009 on a Community financial contribution towards Member States fisheries control, inspection and surveillance programmes for 2009 (notified under document C(2009) 7592) (Only the Bulgarian, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Italian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Spanish and Swedish texts are authentic) (2009/746/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 21 thereof, Whereas: (1) Member States have forwarded to the Commission their fisheries control programme for 2009 together with the applications for a Community financial contribution towards the expenditure to be incurred in carrying out the projects contained in such programme. (2) Applications concerning actions listed in Article 8(a) of Regulation (EC) No 861/2006 may qualify for Community funding. (3) Applications for Community funding are to comply with the rules set out in Commission Regulation (EC) No 391/2007 (2). (4) It is appropriate to fix the maximum amounts and the rate of the Community financial contribution within the limits set by Article 15 of Regulation (EC) No 861/2006 and to lay down the conditions under which such contribution may be granted. (5) In order to encourage investment in the priority actions defined by the Commission and in view of the negative impact of the financial crisis on Member States budgets, expenditure related to electronic recording and reporting systems (ERS) and vessel monitoring systems (VMS), as well as to the prevention of illegal, unreported and unregulated (IUU) fishing, should benefit from a high co-financing rate, within the limits laid down in Article 15 of Regulation (EC) No 861/2006. (6) In order to qualify for the contribution, automatic localisation devices should satisfy the requirements fixed by Commission Regulation (EC) No 2244/2003 of 18 December 2003 laying down detailed provisions regarding satellite-based Vessel Monitoring Systems (3). (7) In order to qualify for the contribution, electronic recording and reporting devices on board fishing vessels should satisfy the requirements laid down by Commission Regulation (EC) No 1077/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 1966/2006 on electronic recording and reporting of fishing activities and on means of remote sensing and repealing Regulation (EC) No 1566/2007 (4). (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 Subject matter This Decision provides for a Community financial contribution for 2009 towards expenditure incurred by Member States for 2009 in implementing the monitoring and control systems applicable to the common fisheries policy (CFP), as referred to in Article 8(a) of Regulation (EC) No 861/2006. It establishes the amount of the Community financial contribution for each Member State, the rate of the Community financial contribution and the conditions on which such contribution may be granted. Article 2 Closure of outstanding commitments All payments in respect of which a reimbursement is claimed shall be made by the Member State concerned by 30 June 2013. Payments made by a Member State after that deadline shall not be eligible for reimbursement. Unused budgetary appropriations related to this Decision shall be de-committed at the latest by 31 December 2014. Article 3 New technologies and IT networks 1. Expenditure incurred on the purchase of, installation and technical assistance for, computer technology and setting up of IT networks in order to allow efficient and secure data exchange in connection with monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in Annex I. 2. In case of expenditure under Annex I that is related to vessel monitoring systems (VMS), electronic recording and reporting systems (ERS) or illegal, unregulated and unreported fishing, the co-finance rate referred to in paragraph 1 is set at 95 %. Article 4 Automatic localisation devices 1. Expenditure incurred on the purchase and fitting on board of fishing vessels of automatic localisation devices enabling vessels to be monitored at a distance by a fisheries monitoring centre through a VMS shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits established in Annex II. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 1 500 per vessel. 3. In order to qualify for the financial contribution referred to in paragraph 1, automatic localisation devices shall satisfy the requirements laid down in Regulation (EC) No 2244/2003. Article 5 Electronic recording and reporting systems Expenditure incurred on the development, purchase, and installation of, as well as technical assistance for, the components necessary for ERS, in order to allow efficient and secure data exchange related to monitoring, control and surveillance of fisheries activities, shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits laid down in Annex III. Article 6 Electronic recording and reporting devices 1. Expenditure incurred on the purchase and fitting on board of fishing vessels of ERS devices enabling vessels to record and report electronically to a fisheries monitoring centre data on fisheries activities, shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits established in Annex IV. 2. The financial contribution referred to in paragraph 1 shall be limited to EUR 4 500 per vessel, without prejudice to paragraph 4. 3. In order to qualify for a financial contribution, ERS devices shall satisfy the requirements established under Regulation (EC) No 1077/2008. 4. In case of devices combining ERS and VMS functions, and fulfilling the requirements laid down in Regulations (EC) No 2244/2003 and (EC) No 1077/2008, the financial contribution referred to in paragraph 1 of this Article shall be limited to EUR 6 000. Article 7 Pilot projects Expenditure incurred on pilot projects on new control technologies shall qualify for a financial contribution of 95 % of the eligible expenditure, within the limits laid down in Annex V. Article 8 Training and exchange programmes Expenditure incurred on training and exchange programmes of civil servants responsible for monitoring, control and surveillance tasks in the fisheries area shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in Annex VI. Article 9 Pilot inspection and observer schemes Expenditure incurred on pilot inspection and observer schemes shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in Annex VII. Article 10 Assessment of expenditure Expenditure incurred on implementing a system to assess expenditure incurred in controlling the common fisheries policy shall qualify for a financial contribution of 50 % of the eligible expenditure, within the limits laid down in Annex VIII. Article 11 Initiatives raising awareness of CFP rules Expenditure incurred on initiatives including seminar and media tools aimed at enhancing awareness among fishermen and other players such as inspectors, public prosecutors and judges, as well as among the general public, on the need to fight irresponsible and illegal fishing and on the implementation of common fisheries policy rules, shall qualify for a financial contribution of 75 % of the eligible expenditure, within the limits laid down in Annex IX. Article 12 Fisheries patrol vessels and aircraft 1. Expenditure related to the purchase and modernisation of vessels and aircraft used for inspection and surveillance of fishing activities by the competent authorities of the Member States shall qualify, within the limits laid down in Annex X, for a financial contribution of 50 % of the eligible expenditure incurred by Member States. 2. The financial contribution specified for each Member State in Annex X is calculated on the basis of the utilisation of the concerned vessels and aircraft for inspection and surveillance as a percentage of their total yearly activity, as declared by the Member States. Article 13 Total maximum Community contribution per Member State The total planned expenditure per Member State, the eligible share thereof, and the total maximum Community contribution per Member State for the actions referred to in Articles 3 to 12 are as follows: (in EUR) Member State Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Belgium 805 000 805 000 764 750 Bulgaria 352 000 362 000 282 250 Denmark 1 945 552 1 945 552 1 667 139 Germany 222 000 278 000 220 000 Estonia 706 000 706 000 645 500 Ireland 120 000 90 000 45 000 Greece 16 867 000 8 928 000 4 735 400 Spain 17 218 103 14 772 123 8 190 517 France 2 631 500 2 333 000 1 049 750 Italy 19 589 925 6 361 340 3 273 170 Lithuania 407 900 407 900 378 300 Malta 1 003 475 1 003 475 922 127 Netherlands 3 145 000 2 750 000 2 560 750 Poland 497 713 468 713 416 479 Portugal 783 500 759 250 629 038 Romania 80 000 80 000 62 500 Finland 920 000 820 000 659 750 Sweden 1 715 000 1 715 000 1 541 750 United Kingdom 4 309 798 3 601 555 2 055 830 Total 73 319 466 48 186 908 30 100 000 Article 14 Addressees This Decision is addressed to the Kingdom of Belgium, the Republic of Bulgaria, the Kingdom of Denmark, the Federal Republic of Germany, the Republic of Estonia, Ireland, the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Lithuania, the Republic of Malta, the Kingdom of the Netherlands, the Republic of Poland, the Portuguese Republic, Romania, the Republic of Finland, the Kingdom of Sweden, and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 October 2009. For the Commission Joe BORG Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 97, 12.4.2007, p. 30. (3) OJ L 333, 20.12.2003, p. 17. (4) OJ L 295, 4.11.2008, p. 3. ANNEX I NEW TECHNOLOGIES AND IT NETWORKS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Bulgaria BG/09/01 20 000 30 000 15 000 BG/09/02 13 000 13 000 6 500 BG/09/03 12 000 12 000 6 000 BG/09/04 25 000 25 000 23 750 BG/09/05 70 000 70 000 66 500 Subtotal 140 000 150 000 117 750 Denmark DK/09/01 134 176 134 176 127 468 DK/09/02 402 528 402 528 201 264 DK/09/03 670 880 670 880 637 336 DK/09/04 167 720 167 720 159 334 DK/09/05 167 720 167 720 159 334 Subtotal 1 543 024 1 543 024 1 284 736 Germany DE/09/01 90 000 90 000 85 000 DE/09/02 16 000 72 000 36 000 Subtotal 106 000 162 000 121 500 Estonia EE/09/01 600 000 600 000 570 000 EE/09/02 50 000 50 000 25 000 Subtotal 650 000 650 000 595 000 Ireland IE/09/01 90 000 60 000 30 000 Subtotal 90 000 60 000 30 000 Greece EL/09/01 1 500 000 368 000 64 400 EL/09/02 210 000 0 0 Subtotal 1 710 000 368 000 64 400 Spain ES/09/01 530 000 530 000 265 000 ES/09/02 146 000 146 000 73 000 ES/09/03 99 000 99 000 49 500 ES/09/04 16 000 0 0 ES/09/05 28 000 28 000 14 000 ES/09/06 353 000 353 000 176 500 ES/09/07 800 000 800 000 760 000 ES/09/24 81 459 0 0 ES/09/28 141 120 141 120 70 560 ES/09/32 282 000 282 000 141 000 ES/09/35 360 000 360 000 342 000 Subtotal 2 836 579 2 739 120 1 891 560 France FR/09/01 553 500 410 000 205 000 FR/09/02 130 000 130 000 65 000 FR/09/03 120 000 120 000 60 000 Subtotal 803 500 660 000 330 000 Italy IT/09/01 220 000 55 000 27 500 Subtotal 220 000 55 000 27 500 Lithuania LT/09/01-01 27 000 27 000 25 650 Subtotal 27 000 27 000 25 650 Netherlands NL/09/01 300 000 300 000 285 000 NL/09/02 150 000 150 000 142 500 NL/09/03 40 000 40 000 38 000 NL/09/04 75 000 75 000 71 250 NL/09/11 30 000 0 0 NL/09/12 30 000 30 000 28 500 Subtotal 625 000 595 000 565 250 Poland PL/09/01 93 000 64 000 32 000 PL/09/02 10 000 10 000 9 500 PL/09/03 30 000 30 000 28 500 Subtotal 133 000 104 000 70 000 Portugal PT/09/01-01 2 500 2 500 1 250 PT/09/01-02 218 250 194 000 97 000 PT/09/03 1 500 1 500 750 PT/09/04 7 000 7 000 3 500 PT/09/05-01 40 000 40 000 38 000 PT/09/05-02 30 000 30 000 28 500 PT/09/05-03 35 000 35 000 33 250 PT/09/05-04 125 000 125 000 118 750 PT/09/05-05 9 750 9 750 9 263 PT/09/05-06 9 000 9 000 8 550 Subtotal 478 000 453 750 338 813 Romania RO/09/01 15 000 15 000 7 500 Subtotal 15 000 15 000 7 500 Finland FI/09/01 200 000 200 000 100 000 FI/09/02 20 000 20 000 10 000 FI/09/03 15 000 15 000 7 500 Subtotal 235 000 235 000 117 500 Sweden SE/09/01 40 000 40 000 20 000 SE/09/02 80 000 80 000 76 000 SE/09/03 135 000 135 000 128 250 SE/09/04 80 000 80 000 76 000 SE/09/05 80 000 80 000 76 000 SE/09/06 50 000 50 000 47 500 SE/09/07 60 000 60 000 30 000 Subtotal 525 000 525 000 453 750 United Kingdom UK/09/01 55 880 55 880 53 086 UK/09/03 56 916 56 916 54 071 UK/09/04 113 831 100 000 50 000 UK/09/25 10 245 10 245 9 733 UK/09/26 15 362 15 362 7 681 UK/09/27 3 415 4 000 2 000 UK/09/30 5 123 6 000 3 000 UK/09/34 1 890 1 890 1 796 UK/09/37 1 708 2 000 1 000 UK/09/43 17 758 0 0 UK/09/44 17 075 17 075 8 538 UK/09/45 13 660 13 660 6 830 UK/09/46 10 245 12 000 6 000 UK/09/47 1 196 1 196 598 UK/09/48 797 797 758 UK/09/60 570 570 285 UK/09/64 2 277 2 000 1 000 UK/09/65 4 241 4 241 2 121 UK/09/67 3 159 3 159 3 002 Subtotal 335 348 306 991 211 499 Total 10 472 451 8 648 885 6 252 408 ANNEX II AUTOMATIC LOCALISATION DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Spain ES/09/15 90 000 90 000 45 000 ES/09/26 89 656 89 656 85 174 Subtotal 179 656 179 656 130 174 France FR/09/04 1 098 000 1 098 000 366 000 FR/09/05 225 000 225 000 75 000 Subtotal 1 323 000 1 323 000 441 000 Malta MT/09/01 22 000 22 000 7 500 Subtotal 22 000 22 000 7 500 Total 1 524 656 1 524 656 578 674 ANNEX III ELECTRONIC RECORDING AND REPORTING SYSTEMS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Belgium BE/09/01 280 000 280 000 266 000 BE/09/02 300 000 300 000 285 000 Subtotal 580 000 580 000 551 000 Bulgaria BG/09/06 25 000 25 000 23 750 BG/09/07 80 000 80 000 76 000 Subtotal 105 000 105 000 99 750 Denmark DK/09/06 268 352 268 352 254 935 Subtotal 268 352 268 352 254 935 Spain ES/09/08 89 553 89 553 85 076 ES/09/09 31 732 31 732 30 146 ES/09/10 34 694 34 694 32 960 ES/09/11 72 764 72 764 69 126 ES/09/12 49 885 49 885 47 391 ES/09/13 7 431 0 0 ES/09/16 70 000 70 000 66 500 Subtotal 356 059 348 628 331 199 Lithuania LT/09/01-02 353 000 353 000 335 350 Subtotal 353 000 353 000 335 350 Malta MT/09/02-01 8 400 8 400 7 980 MT/09/02-02 60 000 60 000 57 000 MT/09/02-03 2 000 2 000 1 900 MT/09/03 32 375 32 375 30 757 MT/09/04 97 200 97 200 92 340 Subtotal 199 975 199 975 189 977 Netherlands NL/09/05 40 000 40 000 38 000 NL/09/13 200 000 200 000 190 000 Subtotal 240 000 240 000 228 000 Poland PL/09/04 64 883 64 883 61 639 PL/09/05-01 16 665 16 665 15 832 PL/09/05-04 18 443 18 443 17 521 PL/09/05-05 3 556 3 556 3 379 PL/09/05-07 25 000 25 000 23 750 PL/09/06 41 166 41 166 39 108 Subtotal 169 713 169 713 161 229 Portugal PT/09/02-01 53 500 53 500 50 825 PT/09/02-02 53 500 53 500 50 825 PT/09/06-01 133 000 133 000 126 350 PT/09/06-02 53 500 53 500 50 825 PT/09/06-03 12 000 12 000 11 400 Subtotal 305 500 305 500 290 225 Finland FI/09/04 550 000 550 000 522 500 Subtotal 550 000 550 000 522 500 Sweden SE/09/08 300 000 300 000 285 000 Subtotal 300 000 300 000 285 000 Total 3 427 599 3 420 168 3 249 165 ANNEX IV ELECTRONIC RECORDING AND REPORTING DEVICES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Belgium BE/09/03 225 000 225 000 213 750 Subtotal 225 000 225 000 213 750 Denmark DK/09/07 134 176 134 176 127 468 Subtotal 134 176 134 176 127 468 Germany DE/09/05 90 000 90 000 85 500 Subtotal 90 000 90 000 85 500 Estonia EE/09/03 50 000 50 000 47 500 Subtotal 50 000 50 000 47 500 Greece EL/09/03 7 510 000 7 510 000 4 146 000 Subtotal 7 510 000 7 510 000 4 146 000 Spain ES/09/14 2 000 000 0 0 Subtotal 2 000 000 0 0 France FR/09/06 225 000 225 000 213 750 Subtotal 225 000 225 000 213 750 Malta MT/09/05 763 200 763 200 715 500 + MT/09/02-04 Subtotal 763 200 763 200 715 500 Netherlands NL/09/06 1 800 000 1 800 000 1 710 000 Subtotal 1 800 000 1 800 000 1 710 000 Poland PL/09/05-02 109 200 109 200 103 740 PL/09/05-03 46 800 46 800 44 460 PL/09/05-06 39 000 39 000 37 050 Subtotal 195 000 195 000 185 250 Romania RO/09/02 50 000 50 000 47 500 Subtotal 50 000 50 000 47 500 Sweden SE/09/09 300 000 300 000 285 000 SE/09/10 200 000 200 000 190 000 Subtotal 500 000 500 000 475 000 United Kingdom UK/09/02 418 896 418 896 397 952 Subtotal 418 896 418 896 397 952 Total 13 961 272 11 961 272 8 365 170 ANNEX V PILOT PROJECTS (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Bulgaria BG/09/08 25 000 25 000 23 750 Subtotal 25 000 25 000 23 750 Spain ES/09/34 96 887 96 887 92 043 Subtotal 96 887 96 887 92 043 Sweden SE/09/11 40 000 40 000 38 000 SE/09/12 200 000 200 000 190 000 Subtotal 240 000 240 000 228 000 Total 361 887 361 887 343 793 ANNEX VI TRAINING AND EXCHANGE PROGRAMMES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Bulgaria BG/09/09 70 000 70 000 35 000 Subtotal 70 000 70 000 35 000 Germany DE/09/03 21 000 21 000 10 500 DE/09/04 5 000 5 000 2 500 Subtotal 26 000 26 000 13 000 Estonia EE/09/04 6 000 6 000 3 000 Subtotal 6 000 6 000 3 000 Ireland IE/09/02 30 000 30 000 15 000 Subtotal 30 000 30 000 15 000 Spain ES/09/17 25 920 25 920 12 960 ES/09/25 70 690 70 690 35 345 ES/09/33 22 000 22 000 11 000 Subtotal 118 610 118 610 59 305 France FR/09/07 115 000 115 000 57 500 Subtotal 115 000 115 000 57 500 Italy IT/09/02 6 871 585 0 0 IT/09/03 342 000 0 0 IT/09/04 26 340 26 340 13 170 IT/09/05 30 000 30 000 15 000 IT/09/06 880 000 880 000 440 000 Subtotal 8 149 925 936 340 468 170 Lithuania LT/09/02 14 500 14 500 7 250 Subtotal 14 500 14 500 7 250 Malta MT/09/06 18 300 18 300 9 150 Subtotal 18 300 18 300 9 150 Netherlands NL/09/14 45 000 45 000 22 500 NL/09/15 25 000 25 000 12 500 NL/09/16 45 000 45 000 22 500 Subtotal 115 000 115 000 57 500 Finland FI/09/05 30 000 30 000 15 000 Subtotal 30 000 30 000 15 000 Sweden SE/09/13 50 000 50 000 25 000 Subtotal 50 000 50 000 25 000 United Kingdom UK/09/05 3 415 3 415 1 708 UK/09/06 27 456 27 456 13 728 UK/09/07 11 201 11 201 5 601 UK/09/08 29 141 29 141 14 571 UK/09/09 75 812 75 812 37 906 UK/09/10 18 031 0 0 UK/09/11 23 313 0 0 UK/09/12 46 443 0 0 UK/09/13 12 021 0 0 UK/09/14 3 643 0 0 UK/09/15 8 538 8 538 4 269 UK/09/17 6 830 6 830 3 415 UK/09/28 2 163 2 163 1 082 UK/09/29 797 0 0 UK/09/36 2 145 0 0 UK/09/38 975 975 488 UK/09/39 171 171 86 UK/09/49 3 415 3 415 1 708 UK/09/50 530 0 0 UK/09/51 3 415 3 415 1 708 UK/09/52 5 692 5 692 2 846 UK/09/61 2 277 2 277 1 139 UK/09/62 2 049 2 049 1 025 UK/09/63 1 025 1 025 513 Subtotal 290 498 183 575 91 793 Total 9 033 833 1 713 325 856 668 ANNEX VII PILOT INSPECTION AND OBSERVER SCHEMES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution United Kingdom UK/09/40 11 384 11 384 5 692 UK/09/53 18 213 0 0 UK/09/54 36 426 0 0 Subtotal 66 023 11 384 5 692 Total 66 023 11 384 5 692 ANNEX VIII ANALYSIS AND ASSESSMENT OF EXPENDITURE (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Bulgaria BG/09/10 12 000 12 000 6 000 Subtotal 12 000 12 000 6 000 Total 12 000 12 000 6 000 ANNEX IX INITIATIVES RAISING AWARENESS OF CFP RULES (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Spain ES/09/27 165 518 165 518 124 139 Subtotal 165 518 165 518 124 139 France FR/09/08 15 000 10 000 7 500 Subtotal 15 000 10 000 7 500 Italy IT/09/07 200 000 0 0 IT/09/08 140 000 140 000 105 000 IT/09/09 120 000 120 000 90 000 IT/09/10 110 000 110 000 82 500 Subtotal 570 000 370 000 277 500 Lithuania LT/09/03 13 400 13 400 10 050 Subtotal 13 400 13 400 10 050 Finland FI/09/06 5 000 5 000 4 750 Subtotal 5 000 5 000 4 750 Sweden SE/09/14 100 000 100 000 75 000 Subtotal 100 000 100 000 75 000 United Kingdom UK/09/18 11 384 0 0 UK/09/19 11 384 0 0 UK/09/20 8 538 0 0 UK/09/21 22 767 0 0 UK/09/22 17 075 17 075 12 807 UK/09/23 17 075 17 075 12 807 UK/09/55 911 0 0 Subtotal 89 134 34 150 25 614 Total 958 052 698 068 524 553 ANNEX X PATROL VESSELS AND AIRCRAFT (in EUR) Member State and project code Expenditure planned in the national fisheries control programme Eligible expenditure under this Decision Community contribution Greece EL/09/04 3 000 000 1 050 000 525 000 EL/09/05 4 647 000 0 0 Subtotal 7 647 000 1 050 000 525 000 Spain ES/09/18 3 000 000 3 000 000 1 500 000 ES/09/19 2 000 000 2 000 000 1 000 000 ES/09/20 1 344 450 1 344 450 672 470 ES/09/21 1 397 414 1 397 414 698 707 ES/09/22 34 483 0 0 ES/09/23 84 207 0 0 ES/09/29 92 400 0 0 ES/09/30 3 381 840 3 381 840 1 690 920 ES/09/31 130 000 0 0 Subtotal 11 464 794 11 123 704 5 562 097 France FR/09/09 150 000 0 0 Subtotal 150 000 0 0 Italy IT/09/11 5 000 000 5 000 000 2 500 000 IT/09/12 3 700 000 0 0 IT/09/13 1 950 000 0 0 Subtotal 10 650 000 5 000 000 2 500 000 Netherlands NL/09/07 25 000 0 0 NL/09/08 70 000 0 0 NL/09/09 100 000 0 0 NL/09/10 100 000 0 0 NL/09/17 70 000 0 0 Subtotal 365 000 0 0 Romania RO/09/03 15 000 15 000 7 500 Subtotal 15 000 15 000 7 500 Finland FI/09/07 100 000 0 0 Subtotal 100 000 0 0 United Kingdom UK/09/24 2 845 760 2 561 184 1 280 592 UK/09/31 48 378 0 0 UK/09/32 19 921 0 0 UK/09/33 2 846 0 0 UK/09/41 45 886 0 0 UK/09/42 24 851 0 0 UK/09/56 25 043 0 0 UK/09/57 11 839 0 0 UK/09/58 22 767 22 767 11 384 UK/09/59 56 916 56 916 28 458 UK/09/66 5 692 5 692 2 846 Subtotal 3 109 899 2 646 559 1 323 280 Total 33 501 693 19 835 263 9 917 877